

FOURTH AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Company has agreed to acquire the assets (the “Transaction”)
of Metro Packaging & Imaging, Inc. (“Metro Packaging”); and


WHEREAS, in connection with the Transaction, employees of Metro Packaging will
become employees of the Company effective as of the closing date of the
Transaction (the “Closing Date”); and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
recognize employees’ service with Metro Packaging for purposes of the Plan;


NOW, THEREFORE, BE IT RESOLVED, that, effective as of the Closing Date, the Plan
is hereby amended as follows:


1.Subsection 1.101 of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s period of service with Metro Packaging & Imaging, Inc., to the
extent not otherwise counted hereunder, will be taken into account in
determining his Year of Eligibility Service, provided that such Employee was
employed by Metro Packaging & Imaging, Inc. immediately prior to the closing of
the acquisition of Metro Packaging & Imaging, Inc. by the Company.”


2.Subsection 1.102(d) of the Plan is amended to read as follows:


(d)    Predecessor Employer. An Employee’s periods of employment credited for
vesting purposes under the Altivity Plan as of December 31, 2008 and the Rose
City Plan as of December 31, 2015 will be taken into account in determining his
Years of Vesting Service. An Employee’s periods of employment with Carded
Graphics, LLC will be taken into account in determining his Years of Vesting
Service, provided that such Employee was employed by Carded Graphics, LLC as of
the close of business on September 31, 2015. An Employee’s periods of employment


1

--------------------------------------------------------------------------------





with Walter G. Anderson, Inc. will be taken into account in determining his
Years of Vesting Service, provided that such Employee was employed by Walter G.
Anderson, Inc. immediately prior to the closing of the acquisition of Walter G.
Anderson, Inc. by the Controlling Company. An Employee’s periods of employment
with Metro Packaging & Imaging, Inc. will be taken into account in determining
his Years of Vesting Service, provided that such Employee was employed by Metro
Packaging & Imaging, Inc. immediately prior to the closing of the acquisition of
Metro Packaging & Imaging, Inc. by the Company.


BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Fourth
Amendment to the GPI Savings Plan this 29th day of March, 2016.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By:
/s/ Brad Ankerholz
 
Brad Ankerholz
 
 
By:
/s/ Carla J. Chaney
 
Carla J. Chaney
 
 
By:
/s/ Debbie Frank
 
Debbie Frank
 
 
By:
/s/ Stephen Scherger
 
Stephen Scherger
 
 
By:
/s/ Brian A. Wilson
 
Brian A. Wilson

        




2